DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2021 has been entered.
3.	Claims 1, 3-4, and 6-8 are currently pending. Applicant’s amended claims are addressed herein below. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20150034472) in view of Kang et al. (US 20110268936) and in further view of Hsu et al. (US 20160011686).

As to claim 1, Li discloses an input device comprising: 
a substrate (Fig. 2(110), [0038]); 
a plurality of first metal mesh shape electrodes (Fig. 1(132): first conductive patterns) provided on a layer of the substrate ([0039]: nano metallic wires such as nano silver wires or metal mesh constituted by metal wires); 
a plurality of second metal mesh shape electrodes (Fig. 1(122): second conductive patterns) provided on a same layer of the substrate as the first metal mesh shape electrodes ([0039]: nano metallic wires such as nano silver wires or metal mesh constituted by metal wires); 
a plurality of second metal connection electrodes (Fig. 1(124): second narrow portions) each of which connects adjacent two of the second metal mesh shape electrodes on the same layer as the first metal mesh shape electrodes (Figs. 1-3, [0039]); 
an insulating film (Fig. 1(140)) covering the plurality of second metal connection electrodes ([0038]); and 
first narrow portions) each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film (Fig. 1, [0039]); 
wherein each of the first transparent connection electrodes is composed of indium tin oxide (ITO), indium zinc oxide (IZO), or indium gallium oxide (IGO) ([0039]: the first conductive series 130 and the second conductive series 120 are made of an invisible conductive material, which is selected from a transparent conductive material, such as indium tin oxide (ITO), indium zinc oxide (IZO), gallium zinc oxide (GZO)). 
Li does not expressly teach a protective film covering the plurality of first metal mesh shape electrodes, the plurality of second metal mesh shape electrodes, and the plurality of first transparent connection electrodes, wherein each of the first metal mesh shape electrodes and the second metal mesh shape electrodes includes a conductive film on the substrate and an antireflection film on the conductive film, and wherein the antireflection film has a first mesh shape or a second mesh shape. 
Kang teaches a protective film (Fig. 2(16): insulating layer) covering the plurality of first metal mesh shape electrodes, the plurality of second metal mesh shape electrodes, and the plurality of first transparent connection electrodes (Figs. 2, 3A, [0040]: insulating layer 16 formed to cover the sensing patterns 12 and 14. Note that the sensing patterns 12 and 14 are on the same layer as shown in Fig. 3A; therefore, it is obvious that insulating layer 16 covers the first connection electrodes in order to cover both sensing patterns). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li’s input device by incorporating Kang’s idea of including a protecting film in order to protect the mesh pattern electrodes. 
or a second mesh shape. 
Hsu teaches each of the first metal mesh shape electrodes and the second metal mesh shape electrodes includes a conductive film (Fig. 4(12): the conductive mesh pattern 12) on the substrate (Fig. 4(11)) and an antireflection film (Fig. 4(21): antireflective layer) on the conductive film ([0035]: an antireflective layer 21 is deposited on the conductive mesh pattern 12), and 
the antireflection film has a first mesh shape or a second mesh shape ([0035]: the antireflective layer 21 has the same pattern as the conductive mesh pattern 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the input device of Li (as modified by Kang) by adapting Hsu’s idea of including a mesh shaped antireflection film in order to improve optical uniformity. 
As to claim 3, Li (as modified by Kang and Hsu) teach the input device according to claim 1, wherein the antireflection film (Kang: [0050]: anti-reflection layer 20) is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order (Kang: [0050]: anti-reflection layer 20 has a stacked structure of layers 17 and 18 with different refractive indexes; two or more layers with different refractive indexes can be applied). 
one or more types of metal selected from a group including molybdenum (Mo), aluminum (Al), silver (Ag), titanium (Ti), copper (Cu), chromium (Cr), and tungsten (W) (Li: [0039]: nano silver wires). 

As to claim 6, Li (as modified by Kang and Hsu) teach the input device according to claim 1, wherein the insulating film (Li: Fig. 1(140), 2(140)) is made of photosensitive resist (Li: [0041]: photosensitive resin). 

As to claim 7, it is the apparatus of claims 1 and 3-4. Please see claims 1 and 3-4 for detail analysis.  
As to claim 8, it is the apparatus of claim 6. Please see claim 6 for detail analysis. 

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) December 31, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628